Exhibit SETTLEMENT AGREEMENT AND MUTUAL RELEASE This Settlement Agreement and Mutual Release (this “Agreement”) is entered into this 6th day of August, 2009 (the “Effective Date”) by and between MEDOS Medizintechnik AG, a company organized under the laws of the Federal Republic of Germany (“MEDOS”), and AdvanSource Biomaterials Corporation, a Delaware corporation formerly known as Cardiotech International, Inc. (“ASB”). WHEREAS, MEDOS, Gish Biomedical, Inc. and ASB are parties to that certain Stock Purchase
